Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 04, 2015

The Court of Appeals hereby passes the following order:

A16A0359. GARRETT LEE BAILEY v. THE STATE.

      A jury found Garrett Lee Bailey guilty of malice murder, and the trial court
sentenced him to life in prison. After Bailey withdrew his motion for new trial, he
filed this appeal. Under our Constitution, however, the Supreme Court has appellate
jurisdiction over “[a]ll cases in which a sentence of death was imposed or could be
imposed.” See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty
of death can be imposed for the crime of murder, jurisdiction is proper in the Supreme
Court. See OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Accordingly, this is hereby TRANSFERRED to the Supreme Court for
disposition.

                                       Court of Appeals of the State of Georgia
                                                                            11/04/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.